IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 440 MAL 2019
                                              :
                    Respondents               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
MICHAEL FORREST,                              :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of February, 2020, the Application for Leave to Amend

and the Petition for Allowance of Appeal are DENIED.